DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the amendments filed on 4/26/2022, wherein:
Claims 1, 4, 8, 11, 15, and 18 have been amended;
Claims 2, 3, 5, 9, 10, 16, and 17 have been amended;
Claims 6, 7, 12-14, and 19, and 20 have been cancelled; and 
Claims 1-5, 8-11, and 15-18 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
Amendments of claims 4, 5, 11, and 18 resolves the rejections of the claims pursuant to  35 U.S.C. 112(b) and the previous rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method, medium, and system for determining a challenge rate of challenging transactions which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including mitigating risk.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  
Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-5, 8-11, and 15-18 are directed to the statutory category of a process.  
Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: determining a challenge rate of challenging transactions.  The steps of: accessing a training data set comprising historical payroll transactions executed on behalf of historical entities and characteristics of the historical entities; training a model based on the accessed training data set, the model configured to determine a challenge rate of challenging requested transactions by a requiring a manual upload of evidence from entities requesting transactions; receiving requests from target entities to execute payroll transactions; accessing information describing characteristics of the target entities; determining a challenge rate associated with the target entities in response to applying the model to the accessed information and to characteristics of the requested payroll transactions, the challenge rate comprising a rate at which the requested payroll transactions are challenged by the central database system based on an output of the machine-learned model; and in response to a determining that too many transactions are being challenged, retraining the machine-learned model by adjusting weights and parameters of the machine-learned model such that an updated challenge rate associated with the retrained machine-learned model is lower than the challenge rate, when considered collectively as an ordered combination, recites the abstract idea of determining a challenge rate of challenging transactions. 
For independent claim 8, the claim recites an abstract idea of: determining a challenge rate of challenging transactions. The steps of: accessing a training data set comprising historical payroll transactions executed on behalf of historical entities and characteristics of the historical entities; training a model based on the accessed training data set, the model configured to determine a challenge rate of challenging requested transactions by a requiring a manual upload of evidence from entities requesting transactions; receiving requests from target entities to execute payroll transactions; accessing information describing characteristics of the target entities; determining a challenge rate associated with the target entities in response to applying the model to the accessed information and to characteristics of the requested payroll transactions, the challenge rate comprising a rate at which the requested payroll transactions are challenged by the central database system based on an output of the machine-learned model; in response to determining that too many transactions are being challenged, retraining the machine-learned model by adjusting weights and parameters of the machine-learned model such that an updated challenge rate associated with the retrained machine-learned model is lower than the challenge rate, when considered collectively as an ordered combination, recites the abstract idea of determining a challenge rate of challenging transactions.
For independent claim 15, the claim recites an abstract idea of: determining a challenge rate of challenging transactions. The steps of: access a training data set comprising historical payroll transactions executed on behalf of historical entities and characteristics of the historical entities; train a model based on the accessed training data set, the model configured to determine a challenge rate of challenging requested transactions by a requiring a manual upload of evidence from entities requesting transactions; receive requests from target entities to execute payroll transactions; access information describing characteristics of the target entities; determine a challenge rate associated with the target entities in response to applying the model to the accessed information and to characteristics of the requested payroll transactions, the challenge rate comprising a rate at which the requested payroll transactions are challenged by the central database system based on an output of the machine-learned model; and in response to determining that too many transactions are being challenged, retraining the machine-learned model by adjusting weights and parameters of the machine-learned model such that an updated challenge rate associated with the retrained machine-learned model is lower than the challenge rate, when considered collectively as an ordered combination, recites the abstract idea of determining a challenge rate of challenging transactions.
Independent claims 1, 8, and 15, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite fundamental economic principles or practices, including mitigating risk.  For independent claim 1, the steps of: accessing a training data set comprising historical payroll transactions executed on behalf of historical entities and characteristics of the historical entities; training a model based on the accessed training data set, the model configured to determine a challenge rate of challenging requested transactions by a requiring a manual upload of evidence from entities requesting transactions; receiving requests from target entities to execute payroll transactions; accessing information describing characteristics of the target entities; determining a challenge rate associated with the target entities in response to applying the model to the accessed information and to characteristics of the requested payroll transactions, the challenge rate comprising a rate at which the requested payroll transactions are challenged by the central database system based on an output of the machine-learned model; and in response to a determining that too many transactions are being challenged, retraining the machine-learned model by adjusting weights and parameters of the machine-learned model such that an updated challenge rate associated with the retrained machine-learned model is lower than the challenge rate, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including mitigating risk.  Based on similar reasoning and rationale, the steps of Independent claims 8 and 15 also recite Certain Methods of Organizing Human Activity.  Predicting a probability of default is mitigating risk.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human Activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a central database system, a machine-learned model, a first interface generated by the central database system, non-transitory computer-readable storage medium containing computer program executed by a processor to perform steps, and a system comprising: a hardware processor; and a non-transitory computer-readable medium containing instructions executed by the hardware processor”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-5, 9-11, and 16-18 recite similar limitations as independent claims 1, 8, and 15; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2, 3, 9, 10, 16, and 17, the additional limitations of: wherein characteristics of the historical entities includes one or more of: past transaction failures associated with each historical entity, an age of an account associated with each historical entity, a number of years in business of each historical entity, a bank balance of each historical entity, and a credit score of each historical entity; and wherein the model is further trained based on additional information associated with the historical entities received from one or more third-party systems, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such fundamental economic principles or practices, including mitigating risk, because these further describe the training data set used to train the model.
In claims 4, 5, 11, and 18, the limitations of: wherein challenging the requested transactions comprises requesting evidence from the target entity; wherein the second interface generated comprises one or more of: an upload interface enabling the target entity to upload the requested evidence and a third-party API interface enabling the target entity to log in to a third-party system that provides the requested evidence, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such fundamental economic principles or practices, including mitigating risk because these further describe the intermediate steps of challenging the transaction when the risk tolerance for the transaction is exceeded.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the machine learned model, a second interface generated by the central database system, an upload interface, a third-party API interface, a third party system, the non-transitory computer readable storage medium, and the system”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 8, and 15 only recite the additional elements of “a central database system, a machine-learned model, a first interface generated by the central database system, non-transitory computer-readable storage medium containing computer program executed by a processor to perform steps, and a system comprising: a hardware processor; and a non-transitory computer-readable medium containing instructions executed by the hardware processor”.  A plain reading of Figures 1-3, and associated descriptions in the specification in at least: para. 0014 stating “the central database system 110 includes hardware (such as servers, networking equipment, databases or other storage devices, data center systems and the like)”, para. 0018 of the specification stating “the user interface engine 118 can generate one or more graphical user interfaces (GUIs) of the central database system 110 for display by a device of one or more third parties 130 and one or more entities 140…GUI can include…an API”, para. 0019 of the specification stating “the entity 140 communicates with the central database system 110 using devices such as conventional computer systems…via the network 120…using an API running on a native operating system of the device, such as IOS or ANDROID”, and para. 0042 of the specification stating “an apparatus for performing the operations herein…may comprise a general-purpose computing device”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a central database system, a machine-learned model, a first interface generated by the central database system, non-transitory computer-readable storage medium containing computer program executed by a processor to perform steps, and a system comprising: a hardware processor; and a non-transitory computer-readable medium containing instructions executed by the hardware processor” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 8, and 15 are directed to an abstract idea. 
Dependent claims 2-5, 9-11, and 16-18, recite similar generic computer components as the independent claims, such as “the machine learned model, a second interface generated by the central database system, an upload interface, a third-party API interface, a third party system, the non-transitory computer readable storage medium, and the system”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Furthermore, the additional limitations of a second interface, an upload interface, and a third party API interface are insignificant extra-solution activity (See MPEP 2106.05(g)).  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  
 
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a central database system, a machine-learned model, a first interface generated by the central database system, non-transitory computer-readable storage medium containing computer program executed by a processor to perform steps, and a system comprising: a hardware processor; and a non-transitory computer-readable medium containing instructions executed by the hardware processor” to perform the steps of independent claim 1 for: accessing a training data set comprising historical payroll transactions executed on behalf of historical entities and characteristics of the historical entities; training a model based on the accessed training data set, the model configured to determine a challenge rate of challenging requested transactions by a requiring a manual upload of evidence from entities requesting transactions; receiving requests from target entities to execute payroll transactions; accessing information describing characteristics of the target entities; determining a challenge rate associated with the target entities in response to applying the model to the accessed information and to characteristics of the requested payroll transactions, the challenge rate comprising a rate at which the requested payroll transactions are challenged by the central database system based on an output of the machine-learned model; and in response to a determining that too many transactions are being challenged, retraining the machine-learned model by adjusting weights and parameters of the machine-learned model such that an updated challenge rate associated with the retrained machine-learned model is lower than the challenge rate, and based on similar reasoning and rationale for the steps of independent claims 8 and 15, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  Further, the displaying step and use of a machine learning model fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). With respect to the machine learning model, the Examiner interprets this to be akin to analyzing information, as the model is merely being used as a tool to analyze the information, as shown in the prior art, it is well known in the field of finance to use machine learning to analyze data1.  Therefore, independent claims 1, 8, and 15 are not patent eligible.  
In addition, the dependent claims 2-5, 9-11, and 16-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the machine learned model, a second interface generated by the central database system, an upload interface, a third-party API interface, a third party system, the non-transitory computer readable storage medium, and the system” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Furthermore, the additional elements of “second interface, an upload interface and a third party API interface” that were considered extra-solution activity in Step 2A, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  As stated further above, the specification does not indicate that these additional elements are anything other than generic, off the shelf computer components, and MPEP 2106.5(d)(ii) provides that mere collection or receipt of data over a network are a well-understood routine and conventional functions (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  For these reasons, dependent claims 2-5, 9-11, and 16-18 also are not patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-5, 8-11, and 15-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 8, and 15 over prior art.
The closest prior art of record is US 10,339,608 to Haitz et al. (hereinafter referred to as Haitz), US 10,007,953 to Nathoo et al. (hereinafter referred to as Nathoo), US 2016/0371661 to Shah et al. (hereinafter referred to as Shah) and US 2021/0506346 to Shiue et al. (hereinafter referred to as Shiue).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 8, and 15.  For independent claim 1, the prior art of Haitz, Nathoo, Shah, and Shiue specifically do not disclose: determining a challenge rate associated with the target entities in response to applying the model to the accessed information and to characteristics of the requested payroll transactions, the challenge rate comprising a rate at which the requested payroll transactions are challenged by the central database system based on an output of the machine-learned model; and in response to determining that too many transactions are being challenged, retraining the machine-learned model by adjusting weights and parameters of the machine-learned model such that an updated challenge rate associated with the retrained machine-learned model is lower than the challenge rate.  Similar reasoning and rationale apply to the other independent claims 8, and 15.  Dependent claims 2-5, 9-11, and 16-18 are allowable over the prior art by virtue of their dependency on an allowed claim. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-11, and 15-18 have been fully considered by the Examiner. Applicant’s arguments and amended claims have been considered with respect to the rejections of claims 4, 5, 11, and 18 pursuant to 35 U.S.C. 112(b) and the previous 112 rejections are withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-5, 8-11, and 15-18 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-5, 8-11, and 15-18 under 35 USC 101 are maintained.
The Applicant argues that under Step 2A of the 2019 PEG, the claims do not recite Certain Methods of Organizing Human Activity such as fundamental economic principles or practices because the claims do not recite any actions that would help mitigate a risk of default because the claims recite limitations for retraining a machine learning model and have been amended to eliminate the claimed limitations for predicting a probability of default.  The Applicant further states on page 10 of their remarks, that the independent claims focus on predicting a challenge rate for users requesting transactions and that claim 1 focuses on “improving the user experience” by lowering challenge rates when they are too high.  
Examiner respectfully disagrees with Applicant’s arguments.  Under Step 1 of the 2019 PEG, the claims are directed to the statutory category of a process and under Step 2A, and under Prong 1 of the 2019 PEG, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity such as fundamental economic principles or practices (including hedging, insurance, and mitigating risk).  As stated in the above office action, if a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, including mitigating risk, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite a machine learning model trained to determine a challenge rate of challenging payroll transactions and then adjusting the rate when it is determined that too many transactions are being challenged.  The applicant argues that the focus of these limitations is to improve the user experience and the claims do not recite a fundamental economic practice whatsoever.  Applicant’s argument that the claims do not recite fundamental economic principles is unpersuasive.  Paragraph 6 of Applicant’s specification states: 
“By using both characteristics of the target entity that are known to the central database system from the past as well as using characteristics specific to the requested payroll transaction, the central database system can better evaluate a risk associated with the requested payroll transaction. This can improve a user's experience with the central database system by reducing a number of times that stable entities with the capability of completing payrolls unnecessarily receive challenges while simultaneously reducing a risk of failure to identify risky entities for the central database system”.
  
The transactions are challenged to mitigate the risk of a default and revising the challenge rate improves the evaluation of the risk of the payroll transaction because it eliminates unnecessary challenges of stable entities.  Under the broadest reasonable interpretation, the claims recite fundamental economic principles or practices which falls under the grouping of “Certain Methods of Organizing Human Activity”.  Therefore, the rejection of the claims pursuant to 35 USC 101 are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        6/13/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See NPL A Brief Review of Machine Learning, 2009, which discloses "Research shows that machine learning technology has been widely used in marketing, finance, telecommunications and network analysis.", see also Computation Finance, 2010, which discloses "Table 2 lists the statistical and artificial intelligence techniques that are widely used in computational finance."